Carley, Judge,
concurring specially.
I agree wholeheartedly with the result reached by the majority and I concur fully in Divisions 1, 3 and 4 of the opinion. I also agree with the statement in Division 2 of the opinion that “the trial court did not err in dismissing appellant’s counterclaim which sought, in effect, damages from malicious use of process.” (Emphasis supplied.) However I think the following statement in the majority opinion is overbroad: “a defendant may not by counterclaim sue the plaintiff for damages for having filed and prosecuted the very action in which the defendant asserts the counterclaim...” The correct rule is that a claim for malicious abuse of process may be asserted by counterclaim while a counterclaim may never be used to state a claim for malicious use of process based upon the filing of the very action in which the counterclaim is asserted. For a good discussion as to the pleading and proof necessary to successfully maintain a counterclaim for malicious abuse of process see Medoc Corp. v. Keel, 152 Ga. App. 684 (263 SE2d 543) (1979).